DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because parts of the drawing are not in English.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Longstaff (US 2010/0220001).

Claim 1: Longstaff discloses A millimeter wave imaging-based omni-directional security detection system (abstract, para 0102, 0134), comprising:
a support frame, including a plurality of surfaces (fig 1, 2, 11, 12, para 0102)
a millimeter-wave transmission link, configured to generate a millimeter-wave transmission signal (para 0104-0107)
a plurality of millimeter-wave array antennas, each antenna disposed on respective surfaces of the support frame, the millimeter-wave antennas configured to transmit millimeter-wave transmission signals from different angles to a to-be-detected object and to receive echo signals reflected from the to-be-detected object (para 0104, 0105, 0106, 0107)
a millimeter-wave reception link, configured to process the echo signals and to transform the echo signals to generate image data representing the to-be-detected object (para 0108-0111) and 
an image processing device, configured to generate a three-dimensional image of the to-be-detected object based on the image data (para 072, 0135)

Claim 2: Longstaff discloses the plurality of surfaces of the support frame includes a bottom surface, a top surface, a first side face, and a second side face, with each surface having an antenna substrate disposed thereon (fig 1, 2, 11, 12, para 0106)
wherein the first side face and the second side face are opposite (fig 1, 2, 11, 12, para 0106)
wherein the plurality of millimeter-wave array antennas include:
a first millimeter wave array antenna disposed on the antenna substrate of the first side face (fig 1, 2, 11, 12, para 0106)
a second millimeter wave array antenna disposed on the antenna substrate of the second side face (fig 1, 2, 11, 12, para 0106)
a third millimeter wave array antenna disposed on the antenna substrate of the top surface (fig 1, 2, 11, 12, para 0106)
a fourth millimeter wave array antenna disposed on the antenna substrate of the bottom surface (fig 1, 2, 11, 12, para 0106)
wherein the millimeter-wave transmission link and the millimeter-wave reception link are embodied as four sets of millimeter wave transceiving links (fig 2, 3A, 3B, 10, para 0104-0111), and
wherein millimeter wave transceiving links are disposed on respective antenna substrates of respective surfaces of the support frame (fig 2, 3A, 3B, 10, para 0104-0111)

Claim 7: Longstaff discloses a plurality of millimeter wave array switches, which are respectively connected to antennas of the plurality of millimeter-wave array antennas, wherein the switches are configured to turn-on and turn-off of respective antennas of the plurality of millimeter-wave array antennas (fig 2 element 111, 112, fig 3A element 203 and respective switches, fig 3B elements 112, para 0104-0109)

Claim 8: Longstaff discloses a scanning control device, which is configured to control the plurality of millimeter wave array switches to thereby control the plurality of millimeter-wave array antennas to transmit the millimeter wave transmission signals in sequence according to a preset time sequence, or to receive echo signals reflected from the to-be-detected object in sequence (fig 2 element 111, 112, fig 3A element 203 and respective switches, fig 3B elements 112, para 0104-0109)

Claim 9: Longstaff discloses the scanning control device module is further configured to control left and right millimeter wave array antennas formed respectively by the first millimeter wave array antenna and the second millimeter wave array antenna, and to control top and bottom millimeter wave array antennas formed respectively by the third millimeter wave array antenna and the fourth millimeter wave array antenna to thereby transmit the millimeter wave transmission signals according to a preset time interval and to receive the echo signals (fig 2 element 111, 112, fig 3A element 203 and respective switches, fig 3B elements 112, para 0104-0109)

Claim 10: Longstaff discloses a display, which is configured to display the three-dimensional image (0071, 0072, and 0136).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longstaff (US 2010/0220001) as applied to claim 1 above, and further in view of Lovberg (US 2004/0080448).
Claim 11: Longstaff discloses displaying object detections including contraband (0071, 0072, and 0136).  Longstaff does not specifically disclose an alarm device, which is configured to generate an alarm when the system has detects a banned item carried by the to-be-detected object.
Lovberg discloses a security screening portal using plural arrays of of MMW imagers (abstract, fig 3A, 3B) comprising an alarm device, which is configured to generate an alarm when the system has detects a banned item carried by the to-be-detected object (para 0038).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lovberg, in order to notify security personal of a potential contraband detection (Lovberg para 0038)
	
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 disclose limitations drawn to guide rails and control of the physical translation of the plural antenna substrates along respective guide rails.  The prior art discloses such embodiments in which vertical sides of a security portal have antennas mounted to guide rails for mechanical translation of the antenna elements for object scanning.  It is believed that limitations indicating that each respective antenna (on each side, top, and bottom), has a respective guide rail comprising a motion control device for moving the antennas along respective guide rails is novel.  
Chen (US 2015/0048964) disclosing scanning by vertical translation of sensor elements along guiderails.  
Sheen (US 5859609) disclosing rotational translation of sensors along guiderails.
Mastronardi (US 2011/0164726) discloses vertical translation of sensing devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648